Citation Nr: 0003624	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether clear and unmistakable error was involved in a 
January 1979 rating decision which denied entitlement to 
service connection for a muscle disorder of the arms and 
legs. 


INTRODUCTION

The veteran had active military service from November 1963 to 
August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  A notice of 
disagreement was received in October 1997, a statement of the 
case was issued in November 1997, and a substantive appeal 
was received in February 1998.  The veteran is not 
represented in connection with this appeal. 



FINDINGS OF FACT

1.  By rating decision in January 1979, entitlement to 
service connection for disability involving the muscles of 
the arms and legs was denied; a notice of disagreement was 
not received from that determination. 

2.  The January 1979 rating decision was adequately supported 
by the evidence then of record and was a reasonable exercise 
of rating judgment.


CONCLUSIONS OF LAW

1.  The January 1979 rating decision which denied entitlement 
to service connection for disability involving the muscles of 
the arms and legs is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  The January 1979 rating decision was not clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, and referred to hereinafter as the Court) has set 
forth a three-pronged test to determine whether CUE is 
present in a prior determination:  1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell, 3 
Vet. App. at 313.  Lastly, the Court has held that the 
failure to fulfill the duty to assist cannot constitute clear 
and unmistakable error.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Based on the regulations extant at the time of the January 
1979 rating determination, in order to establish service 
connection for a disability, the evidence must demonstrate 
the presence of such disability and that it resulted from 
disease or injury incurred in or aggravated during service.  
38 C.F.R. § 3.303.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1978).

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1978).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account. 38 
C.F.R. § 3.304(b) (2) (1978).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1978).

The Board observes that the burden of proof is on VA to rebut 
the presumption of soundness on entrance.  Kinnaman v. 
Principi, 4 Vet. App. 20 (1993).  In the case at hand, VA 
would have to demonstrate that the veteran's muscle condition 
of the arms and legs clearly and unmistakably preexisted 
service based on all relevant evidence of record at the time 
of the January 1979 rating decision.

On pre-induction examination in November 1963, the veteran 
reported that he either had had, or then had, cramps in his 
legs.  A physician's summary refers to occasional leg cramps 
and occasional muscle spasm in both legs.  On clinical 
evaluation, the veteran's upper extremities, lower 
extremities, musculoskeletal and neurological system were 
clinically evaluated as normal.  Service medical records 
dated in 1964 and 1965 show treatment for various complaints, 
including muscle soreness.  Service medical records beginning 
in March 1965 show complaints of muscle tightness following 
exercise.  A March 1965 service hospital record refers to 
muscle symptoms mostly in the lower legs dating to 1953.  He 
was transferred to Walter Reed General Hospital in May 1965.  
A narrative summary dated in August 1965 is to the effect 
that the veteran stated that "while still in high school, at 
approximately age 15" the veteran began to experience 
cramping, tightness, and easy fatigability of his muscles, 
particularly in his legs, which was aggravated by exercise.  
The inservice medical records document extensive testing for 
the veteran's complaints.  An August 1965 clinical record 
lists a diagnosis of ill-defined condition, manifested by 
muscle spasm on significant exertion.  Although clinical 
examination at the time of discharge examination in August 
1965 shows that the upper and lower extremities, 
musculoskeletal system and neurological system were 
clinically evaluated as normal, on the back side of the 
examination report a summary of defects referred to the ill 
defined condition manifested by cramping of muscles on 
exertion, chronic, mild, existed prior to service, not 
considered disabling. 

Also of record at the time of the January 1979 rating 
decision was a November 1978 VA hospital summary with a 
diagnosis of cluster headaches.  In this report, it was noted 
that the veteran gave a history from childhood of being very 
muscular and well-developed, but that after prolonged 
exercise, his muscles would tighten and cramp.  It was 
reported that this problem was stable at the time but did 
interfere with the veteran's work as a general contractor.  
The final pertinent diagnosis was no organic cause for 
painful contractions; all special tests were reported to be 
normal. 

Although not articulated in any detail in the January 1979 
rating decision, it is clear that a determination was made 
that the veteran had a preexisting condition manifested by 
muscle cramps and pain.  Further, based on the service 
medical records and the post-service VA hospital report, it 
was determined that there was no aggravation of this 
condition.  

After considering the record, the Board believes that the 
RO's implicit finding of a preexisting disorder was supported 
by clear and unmistakable evidence.  On various occasions 
both during and after service, the fact that the veteran 
experienced muscle cramps prior to service was documented and 
on the basis of such preservice history the veteran underwent 
extensive medical testing during service.  The totality of 
the material evidence before the RO in 1979 was sufficient to 
rebut the presumption of soundness.  

As to whether the preexisting disorder was aggravated during 
service, the Board believes that the evidence available in 
January 1979 provided a plausible basis for finding that 
there was no increase in severity during service.  While the 
record supports a finding of flare-ups during service, 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991).  In this regard, the 
Board notes that there is no medical evidence showing any 
pertinent complaints or clinical findings for many years 
after discharge.  This would appear to support the findings 
that the inservice symptoms represented temporary flare-ups.  

The January 1979 rating decision found that the veteran's 
muscle disorder had preexisted service and was not aggravated 
by any incident therein.  There was ample evidence of record 
in 1979 to reasonably reach this conclusion.  Although the 
January 1979 rating decision did not specifically cite to the 
governing regulations, the RO effectively concluded that the 
presumption of sound condition at entrance into service was 
rebutted and that the pre-service condition had not increased 
in severity during service.  The Board finds that there was 
no clear and unmistakable error in the RO's application of 
the law to the facts. 

To the extent that the veteran has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

